Title: To James Madison from Stephen Cathalan, Jr., 5 August 1807
From: Cathalan, Stephen, Jr.
To: Madison, James



Triplicate.
Sir
Marseilles 5th. August 1807.

Original Per the Brig Charles Captn. Richard Keating
Confirming you my respects of the 27th. March & 20th. June last, I have the honor to remit you here inclosed, a Packet, that I have received from Chs. D. Coxe Esqre. Chargé D’affaires of the United States at Tunis, which being to my address as you will observe by its cover, was so wet with vinegar, that though I took the greatest care in opening it, both your & my covers, & Seals were broken together, & it was only after they were dried, that I perceived the contents was for you, as well as the address under mine stuck together; I further remit you here inclosed the Statement of the 53. American Merchant Vessels entered into this Port of Marseilles, & the statement of the 63. American Mercht. Vessels cleared from this said Port, from the 1st. January last to & included the 30th. June last; 1st. Semestre 1807.
The War between Russia & England against the Ottoman Empire, The Blockade of the Kingdom of Naples, & the interuption of intercourse of neutral vessels from an Ennemies’ Port to another, has Prevented a very extensive & benificial trade to be carried on by our Merchant vessels, & for American Account in this Sea with this Port of Marseilles, Leghorn &c.  I doubt not you will be informed before this reaches you Sir that many of our vessels have been carried into the Island of Malta & a part of them already adjudicated as Prizes, Vessels & Cargoes
The Continental Peace which of late has taken place & the hopes that it may be followed by a Peace between France & England, produces a total Stagnation in commerce, & untill a result which may be fixed before the end of this month, either for a Peace grounded on more lasting foundations than the last with England or for a Continuation of War, the Stock of Colonial Produces unsold is increasing delay in this, and other Ports of Europe by American Arrivals, & without Purchasers, though the Prices have already lowered
I am without any of your Respected favors but on the 6th. June last, I received from the Depmt. of State by the mail from Leghorn the acts 1st. Session of the ninth Congress from Decr. 1805 to the 10th June 1806, which has costed F 23. 10 Postage there being from Philadelphia, New York or Boston more frequent opportunities direct for Marseilles, than from the Chesapeak, I would recommend that in preference through the Collector 
to save such heavy postages, & the Packets would reach me sooner; or if sent to Leghorn, Bordeaux &c they could be forwarded by messageries or private travelers, by our consuls under whose Cover they are directed.  I have the Honor to be with Respect Sir Your most Obt. & devoted Servant

Stephen Cathalan Junr.

